UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-7025


CASEY RAFAEL TYLER,

                    Plaintiff - Appellant,

             v.

KATY POOLE, Individual and official capacity; WILLIAM BULLARD, Individual
and official capacity; RONALD COVINGTON, Captain, Individual capacity;
CAROL TORES, Captain, Individual capacity; JERRY INGRAM, JR., Unit
Manager, Individual capacity; THORNE LOCKLEAR, Correctional officer,
individual capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge; Joe L. Webster, Magistrate Judge.
(1:17-cv-01142-WO-JLW)


Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Casey Rafael Tyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Casey Rafael Tyler seeks to appeal the magistrate judge’s text orders denying

Tyler’s motion for appointment of counsel and granting Appellees’ motion for an extension

of time to file dispositive motions in Tyler’s 42 U.S.C. § 1983 (2012) action. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The orders Tyler seeks to

appeal are neither final orders nor appealable interlocutory or collateral orders.

Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2